Alice Robie Resnick, J.,
dissenting.
{¶ 23} I strongly disagree with the majority’s conclusion that R.C. 2925.04(C)(4)(g) requires that a substance offered for sale must contain some *229detectable amount of the relevant controlled substance before a person can be sentenced as a major drug offender under the statute.
{¶ 24} R.C. 2925.03(A) provides:
{¶ 25} “No person shall knowingly * * *:
{¶ 26} “(1) Sell or offer to sell a controlled substance.” (Emphasis added.)
{¶ 27} R.C. 2925.03(C) states:
{¶ 28} “Whoever violates division (A) of this section is guilty of one of the following:
{¶ 29} “ * * *
{¶ 30} “(4) If the drug involved in the violation is cocaine or a compound, mixture, preparation, or substance containing cocaine, whoever violates division (A) of this section is guilty of trafficking in cocaine. The penalty for the offense shall be determined as follows:
{¶ 31} “ * * *
{¶ 32} “(g) If the amount of the drug involved equals or exceeds one thousand grams of cocaine that is not crack cocaine or equals or exceeds one hundred grams of crack cocaine and regardless of whether the offense was committed in the vicinity of a school or in the vicinity of a juvenile, trafficking in cocaine is a felony of the first degree, the offender is a major drug offender, and the court shall impose as a mandatory prison term the maximum prison term prescribed for a felony of the first degree * * *.”
{¶ 33} In construing a statute, a court must ascertain the intent of the legislature. In re Guardianship of Lombardo (1999), 86 Ohio St.3d 600, 604, 716 N.E.2d 189, citing State ex rel. Sinay v. Sodders (1997), 80 Ohio St.3d 224, 227, 685 N.E.2d 754. In determining intent, a court must look to the language of the statute, giving effect to the words used and not deleting or inserting any words. Rice v. CertainTeed Corp. (1999), 84 Ohio St.3d 417, 419, 704 N.E.2d 1217; Cline v. Ohio Bur. of Motor Vehicles (1991), 61 Ohio St.3d 93, 97, 573 N.E.2d 77. Further, since words in a statute do not exist in a vacuum, they must be read in context of the whole statute. D.A.B.E., Inc. v. Toledo-Lucas Cty. Bd. of Health, 96 Ohio St.3d 250, 2002-Ohio-4172, 773 N.E.2d 536, at ¶ 19; Commerce & Industry Ins. Co. v. Toledo (1989), 45 Ohio St.3d 96, 102, 543 N.E.2d 1188. Unfortunately, the majority fails to examine the language of R.C. 2925.03(C)(4)(g) in the context of the whole statute.
{¶ 34} This court previously characterized R.C. Chapter 2925 as “strong legislation” through which the General Assembly “has attempted to extirpate the malevolent traffic in drugs within Ohio.” State v. Patterson (1982), 69 Ohio St.2d 445, 447, 23 O.O.3d 394, 432 N.E.2d 802. The statute demonstrates a clear legislative intent to criminalize any participation in the commerce of controlled *230substances. Id.; State v. Scott (1982), 69 Ohio St.2d 439, 440, 23 O.O.3d 390, 432 N.E.2d 798.
{¶ 35} It is well established that a person can be convicted for offering to sell a controlled substance in violation of R.C. 2925.03(A)(1) without actually transferring a controlled substance to the buyer. Id. at syllabus; Patterson, 69 Ohio St.2d at 446, 23 O.O.3d 394, 432 N.E.2d 802; State v. Mughni (1987), 33 Ohio St.3d 65, 514 N.E.2d 870, fn. 1. We have previously held that the offense is complete under R.C. 2925.03(A)(1) when a person knowingly offers to sell a controlled substance. Mughni, 33 Ohio St.3d at 68, 514 N.E.2d 870. The conduct proscribed by the statute is offering to sell a controlled substance, not offering the controlled substance. Scott, 69 Ohio St.2d at 440, 23 O.O.3d 390, 432 N.E.2d 798. Reading R.C. 2925.03 as a whole, it is clear that in the context of a conviction for offering to sell a controlled substance in violation of R.C. 2925.03(A)(1), the “drug involved in the violation” language of R.C. 2925.03(C)(4)(g) refers to the terms of the offer, i.e., the identity and the amount of the drug offered.
{¶ 36} The majority claims that the jury in these cases “found that 130.87 grams of baking soda equaled or exceeded 100 grams of crack cocaine.” However, that is not what the jury found in these cases. Rather, the jury in each case found that the appellees were guilty of trafficking in crack cocaine and that the amount of the drug involved in the offense equaled or exceeded 100 grams of crack cocaine. R.C. 2925.03(C) clearly provides that if the “drug involved in the violation is cocaine or a compound, mixture, preparation, or substance containing cocaine” in an amount that “equals or exceeds one hundred grams of crack cocaine,” the offense of trafficking in cocaine is a felony of the first degree. R.C. 2925.03(C)(4) and (C)(4)(g). With respect to appellees’ cases, the violation is appellees’ knowing offer to sell in an amount that equals or exceeds 100 grams of crack cocaine.
{¶ 37} The majority incorrectly concludes that an alternative statute, R.C. 2925.37(B), specifically proscribes the activity presented in this case as trafficking in counterfeit substances. As the majority concedes, this court has previously established that knowingly offering to sell a controlled substance, R.C. 2925.03(A)(1), and knowingly offering to sell a counterfeit controlled substance, R.C. 2925.37(B), are not allied offenses of similar import. Mughni, 33 Ohio-St.3d 65, 514 N.E.2d 870, syllabus. When appellees knowingly offered to sell crack cocaine, a controlled substance, their offense was complete under R.C. 2925.03(A)(1). However, proof of knowledge of the counterfeit character of the substance offered is necessary for conviction under R.C. 2925.37(B). Id. at 68, 514 N.E.2d 870. In these cases, the state did not present evidence of any knowledge of the counterfeit nature of the substance and did not seek to *231prosecute the appellees under R.C. 2925.37(B). As was its right, the state chose to prosecute the appellees for knowingly offering to sell crack cocaine in violation of R.C. 2925.03(A)(1).
{¶ 38} In light of the precedent of this court and the language of the statute itself, we should not now read into R.C. 2925.03(A)(1) and 2925.03(C)(4)(g) any requirement that a detectable amount of the controlled substance offered for sale must be transferred. In order to sustain a conviction and sentence under R.C. 2925.03(A)(1) and 2925.03(C)(4)(g) for the offense of trafficking in cocaine based on an offer to sell a controlled substance, the state must prove a knowing offer and the terms of that offer — i.e., the identity and the amount of the controlled substance offered. In these appeals, the jury in each case found that the state proved that each appellee offered to sell crack cocaine in an amount that equaled or exceeded 100 grams of crack cocaine. Thus, R.C. 2925.03(C)(4)(g) applies and provides that the trial court must sentence each appellee to the maximum prison term prescribed for a first degree felony.
{¶ 39} Accordingly, I would reverse the judgments of the court of appeals.
Lundberg Stratton and O’Connor, JJ., concur in the foregoing dissenting opinion.